Title: To James Madison from Frances Gwynn Baylor, 6 July 1807
From: Baylor, Frances Gwynn
To: Madison, James



Dr. Sr!
Newmarket Caroline County. July ye. 16th. 1807.

I presume on an acquaintance form’d with you and your amiable Lady some years since, and which if adverse circumstances had not prevented a renewal of; it should have been my study to have cherishd unto this day, to request a favour of you in which my Daughter Mrs. Sutton as well as myself are materially interested and which will confer a lasting obligation on us by your attention thereto.  We are extremely anxious to convey a letter to Opilousas in Louisiana which we have contemplated doing for some time past without however having any certain prospect in view as to it’s safe delivery.  I have at length come to the determination of requesting you to send the enclos’d in any way you may judge best to reach the hand of my friend Mr. Sutton whose absence from us for five years past, and the grievous loss we have sustain’d in his Brother (who made also a part of my family).  ee are uncommonly interested in his being inform’d of the Situation of his Brothers Widow and infant Son Circumstances unknown to him and which from the remote distance we are plac’d; might remain so without your kind interposition.  I conjecture that there is a Communication between the officers of the different Governments throughout the Union.  Under this impression I flatter myself that my letter may arrive safe.  A geographical knowledge of Louisiana is very imperfectly obtaind in this Country.  The American atlas which we have does not include an account of that Country being compil’d before the French dispos’d of it to the Americans.  Opilousas I am told is a district of Country betwixt Orleans and the Gulph of Mexico.  I receiv’d a letter from Mr. Sutton in May last by a private hand dated from Opilousas.  Unfortunately for me I was from home when the letter came, and have been endeavouring ever since to find the Bearer of it either in Alexandria or Richmond where I had reason to believe that business had carried him: my researches have hitherto been vain.  Thus circumstanc’d, I hope you will admit of my apology for imposing on your goodness.  As I have reason to believe that there is not a direct post from Orleans to that Country you may obviate that difficulty through the medium of some of your friends.  I beg you to present my affectionate remembrance to Mrs. Madison.  I am not without hopes that I shall once more enjoy her society in Orange.  Mr. Baylors declining health for several years past has prevented his going up as regularly as he wish’d.  When did you hear from my valued friend the Bishop your relation?  Should you ever visit him I beg you will with Mrs. M visit my Daughter Mrs. Fox who lives nearly opposite to Williamsburg.  Courtenay lov’d Mrs. Madison sincerely and I am sure that nothing would make her and Mr. Fox happier than to see you and your Lady under their roof.  That you may long enjoy your health in the Society of a charming and belov’d object is my wish.  I remain with perfect esteem your friend and most obt. humble Servt.

Frances Baylor.


If I am not mistaken I have heard that Mr. Sutton held some place under the government of Louisiana.  If so, perhaps by a reference to the Register his place of residence may be the more certainly ascertain’d.


F B.

